T0IJLM2.-V, District Judge.
A literal denial in the answer of a matérial allegation of the- bill, although it might he held insufficient on exceptions, cannot be deemed an admission of the allegation. 1 Erick. Ala. Dig. 716. If a cause ⅛ heard on bill and answer alone, or apon bill, answer, and replication, the answer must be taken as trae. 1 Brick. Ala. Dig. 739; Reynolds v. Bank, 112 U. S. 409, 5 Sup. Ct. Rep. 213; Story, Eq. Pl. 674; 1 Daniel, Ch. Pl. & Pr. 843, 845. This cause is heard on. bill, answer, and replication, and is thereon, by consent of parties, submitted for a final decree.
The answer literally denies every material allegation of the bill, upon the truth of which allegations depends the complainants’ right to the relief sought by them. The replication, in substance and effect, reiterates the allegations of the bill, and avers the power of complainants to prove and maintain the same. On the issue thus made, and the hearing had thereon, the court is of opinion that the complainants have failed to establish their right to relief. The Mil will therefore be dismissed, at complainants’ costs.